     Case 2:20-cv-02406-MLCF-JVM Document 24 Filed 05/07/21 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                  CIVIL ACTION


v.                                                        NO. 20-2406


LAND                                                      SECTION "F"
Real Property Located at 1369 Madrid Street,
New Orleans, LA 70122



                            ORDER AND REASONS


       Before the Court is the fifth motion filed by non-party pro

se movants, Brookland Realty LLC and Richard Hebert, Jr. in this

in rem civil asset forfeiture case: they request that the Court

set aside the Clerk of Court’s entry of default.          For the reasons

that follow, the motion is DENIED, and the movants are again

admonished that persisting in seeking relief from the Court without

invoking any authority in support of the relief requested will

prompt the Court to restrict filings and impose sanctions.

                                Background

       This is a forfeiture in rem proceeding against real property

located at 1369 Madrid Street in New Orleans.              The defendant

property, the government alleges in its verified complaint, was

purchased in June 2020 by Richard and Madelin Hebert with funds


                                     1
    Case 2:20-cv-02406-MLCF-JVM Document 24 Filed 05/07/21 Page 2 of 6



derived from submission of fraudulent loan applications and from

proceeds obtained from bank and wire fraud, rendering the property

subject to forfeiture to the United States pursuant to 18 U.S.C.

§§ 981(a)(1)(C) and 981(a)(1)(D).

     On September 25, 2020, the United States filed a lis pendens

in Orleans Parish where the defendant property is located.               On

October 26, 2020, the government submits that it mailed notice of

its complaint for forfeiture by certified mail to those who may

have had an interest in (indeed, those whom the government alleges

own) the defendant property: Richard Hebert, Madelin Hebert, and

Brookland Realty.    The certified mailings were signed as received

on November 4, 2020. 1 The notice of complaint, among other things,

advises as to deadline for filing, and contents of, a verified

claim, which must be signed under penalty of perjury; directs the

claimant to governing Rule G of the Supplemental Rules of Admiralty

or Maritime Claims and Asset Forfeiture Actions; directs that a

claimant must follow any verified claim with an answer; advises

how and where to file the verified claim and answer and to serve

such on the United States.       In closing, the notice of complaint

provides: “Failure to follow the requirements ... may result in


1 Copies of the complaint were also mailed by certified mail to
Richard Hebert’s attorney, Glen Peterson, which receipt was signed
as received on October 28, 2020; and to Madelin Hebert’s attorney,
Michael S. Walsh, which receipt was signed as received on October
28, 2020. No attorney has appeared to represent the Heberts in
this proceeding.
                                    2
    Case 2:20-cv-02406-MLCF-JVM Document 24 Filed 05/07/21 Page 3 of 6



judgment by default taken against you for relief demanded in the

Complaint. You may wish to seek legal advice to protect your

interests.” (emphasis in original).

     Failing to heed this process and the notice of complaint for

forfeiture, no verified claims have been filed in this proceeding.

Brookland Realty, LLC, the alleged owner of the defendant property,

through Richard Hebert, the alleged owner of Brookland Realty,

previously moved to discharge the lis pendens and to dismiss this

civil action for lack of notice.        On December 1, 2020, the Court

denied the motions, noting that the property had yet to be seized

and the deadline for serving notice had not yet expired.                 On

February 8, 2021, the Court denied Brookland Realty and Richard

Hebert, Jr.’s requests to suppress evidence and for certain seized

property be returned.      On March 8, 2021, the Court granted the

government’s motion seeking an entry of default as to the defendant

property and all persons claiming in interest in the property for

failure to timely claim, answer, or otherwise defend the action.

Hebert and Brookland Realty LLC now move to set aside that entry

of default.   Notwithstanding their plea that they be excused from

their failure to file a verified claim or answer, still no such

claim or answer has been filed.

                                   I.

    Movants request that the Court set aside the preliminary entry

of default to allow them to answer the government’s complaint.

                                    3
     Case 2:20-cv-02406-MLCF-JVM Document 24 Filed 05/07/21 Page 4 of 6



They suggest that they should be excused for their ignorance of

procedure and that they should be allowed an opportunity to file

their verified claim; they suggest that they mistakenly filed a

motion to suppress instead of a claim form.           Now, after finally

acknowledging that they must file a claim, they still have not

done so.     This is so despite the fact that they have received

actual notice that a claim must be filed in order to have standing

to challenge the forfeiture.       This continuing defect prevents the

Court from entertaining any relief.

       As this Court previously observed when faced with a motion by

the movants: if any claimant wished to assert a right or interest

in   the   defendant   property,   Supplemental     Rule   G   obliged   such

putative claimant to file a timely verified claim (“at least 35

days after the notice is sent”, Rule G(4)(b)(ii)(B) deadline) and

an answer (“within 21 days of filing the claim”, as mandated by

Rule G(5)(b)).     No claim or answer has been filed into the record

of this proceeding.       Movants admit they have not complied with

this    process,   despite   ample    notice   of    the   straightforward

requirements.

       On March 5, 2021, the government filed a motion requesting

that the Clerk of Court enter a preliminary default.             Three days

later, the Clerk of Court entered a default in accordance with

Rule 55(a) of the Federal Rules of Civil Procedure. The government

submits that Richard Hebert and Brookland Realty lack standing to

                                     4
    Case 2:20-cv-02406-MLCF-JVM Document 24 Filed 05/07/21 Page 5 of 6



object to the entry of default and have failed to show good cause

to disturb the entry of default under Rule 55(c).                    The Court

agrees.

       Despite receiving specific and ample notice, movants have

failed    to   comply   with   the    simple   requirements   for    failing    a

verified claim.         Both lack statutory standing to contest this

forfeiture or object to the Clerk’s entry of default. 2                   Even if

they did have statutory standing, they have not shown good cause

to set aside the entry of default, as Rule 55(c) requires.                    The

movants have been on notice throughout these proceedings that they

must     strictly   comply     with    the     verified   claim     and    answer

requirements of the Supplemental Rules.              And the notice clearly

sets forth the specific requirements, rules, and deadlines to file

a claim and answer. The notice likewise warned of the consequences

of failing to file such a claim, that failure to follow the

straightforward requirements “may result in judgment of default.”


2 Standing is a threshold issue: “[a] party seeking to challenge
the government’s forfeiture of money or property used in violation
of federal law must first demonstrate an interest sufficient to
satisfy the court of its standing to contest the forfeiture.”
United States v. $321,470 in U.S. Currency, 874 F.2d 298, 303 (5th
Cir. 1989)(citation omitted).     Filing a verified claim is an
essential element of standing to contest forfeiture; the
government’s complaint cannot confer standing. The government has
offered ample case law outlining the statutory standing
requirements, which the movants admit they have not met. Again,
there is nothing in the record of this proceeding indicating that
any verified claim or answer has been filed in accordance with
Supplemental Rule G that would support a finding of statutory
standing by any putative claimant.
                                        5
    Case 2:20-cv-02406-MLCF-JVM Document 24 Filed 05/07/21 Page 6 of 6



The movants received notice on more than one occasion and have had

ample opportunities to file their claim.       Where, as here, movants

offer no reasonable explanation for their failure to file the claim

and answer about which they have been on notice from the government

and from this Court’s prior rulings on their various motions, the

motion to set aside the Clerk’s entry of default must be denied

for lack of good cause.

     Accordingly, IT IS ORDERED: that the motion to set aside entry

of default by Brookland Realty LLC and Richard Hebert, Jr. is

hereby DENIED.

                      New Orleans, Louisiana, May 7, 2021



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    6
